Citation Nr: 1104777	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-30 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increase (in the "staged" ratings of 10 
percent prior to October 24, 2007 and 20 percent from that date) 
for a low back disability.

2. Entitlement to a rating in excess of 10 percent for a left 
knee disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1990 to December 1996.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a May 2006 rating 
decision of the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for the 
Veteran's low back disability rated 10 percent, effective January 
25, 2006 and continued a rating of 10 percent for the left knee 
disability.  An interim November 2007 rating decision increased 
the low back rating to 20 percent, effective October 24, 2007.    

The matter of service connection for radicular pain as a 
neurological manifestation of the Veteran's low back 
disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required. 
 

FINDINGS OF FACT

1. Prior to October 24, 2007 the Veteran's low back disability 
was not shown to have been manifested by forward flexion to 
greater than 30 degrees, but not greater than 60 degrees, 
combined range of motion not greater than 120 degrees; or muscle 
spasm; objectively confirmed incapacitating episodes of 
intervertebral disc syndrome were not shown.

2. From October 24, 2007 the Veteran's low back disability is not 
shown to have been manifested by limitation of forward flexion of 
the thoracolumbar spine to 30 degrees or less or by ankylosis of 
the entire thoracolumbar spine; incapacitating episodes of 
intervertebral disc syndrome are not shown.

3. The Veteran's left knee disability is manifested by impairment 
no greater than range of motion from 0 degrees extension to 130 
degrees flexion; objectively confirmed instability or subluxation 
are not shown. 

CONCLUSIONS OF LAW

1. Ratings in excess of 10 percent prior to October 24, 2007 and 
20 percent from that date for the Veteran's low back disability 
are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
(Code) 5243 (2010).

2. A rating in excess of 10 percent for the Veteran's left knee 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (Codes) 5003, 5010, 5256-5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)

	Low back disability

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A July 2007 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an increased 
initial rating; and a November 2007 supplemental SOC 
readjudicated the matter after the Veteran and his representative 
had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had 
ample opportunity to respond/supplement the record and has not 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

	Left knee disability

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to its initial adjudication.  
A March 2006 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  It 
also informed the Veteran of rating and effective date criteria.  
He has received the general-type notice described in Vazquez-
Flores, and has had ample opportunity to respond/supplement the 
record.  It is not alleged that notice in this case was less than 
adequate.

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for four VA examinations, the low back and knee 
separately in April 2006 and again in October 2007.  The 
examinations are adequate to assess the disabilities as the 
examiners expressed familiarity with the history of the 
disabilities, and conducted thorough examinations of the Veteran, 
noting all findings necessary for proper determinations in the 
matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must 
provide an examination that is adequate for rating purposes).  

The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claims. 


B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities which are rated according to the specific criteria 
therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3. 

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability 
evaluation is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts of 
the system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.  With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of movements 
in different planes. Inquiry will be directed to more of less 
than normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

In a claim for an increased rating, "staged" ratings may be 
warranted if: (1) the claim involves the initial rating assigned 
with a grant of service connection; and (2) in increased rating 
claims where the factual findings show distinct time periods when 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will summarize the relevant evidence as 
appropriate and the analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

	Low back disability

The Veteran's service-connected low back disability has been 
diagnosed as lumbar spine degenerative disk disease (DDD) and 
rated under Code 5243(for intervertebral disc syndrome (IDS)).  
Code 5243 provides for rating under the General Rating Formula 
for Diseases and Injuries of the Spine (General Formula); or 
based on Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 C.F.R. 
§ 4.25.
  
Under the General Formula, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will apply.  
A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion for the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour.  A 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted for forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; or 
where there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

There are several notes following the General Rating Formula 
criteria, which provide: (1) Associated objective neurological 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  (2) For purposes of VA compensation, normal 
forward flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateroflexion is 0 
to 30 degrees, and left and right lateral rotation is 0 to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation. The normal combined 
range of the thoracolumbar spine is to 240 degrees.  (3) In 
exceptional cases, an examiner may state that, because of age, 
body habitus, neurological disease, or other factors not the 
result of disease or injury of the spine, the range of motion of 
the spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  38 C.F.R. 
§ 4.71a.

Rating IDS under the formula for rating based on incapacitating 
episodes, a 10 percent rating is warranted for incapacitating 
episodes having a total duration of at least one week but less 
than two weeks, during the past 12 months.  A 20 percent rating 
is warranted for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the past 
12 months.  A 40 percent rating is warranted for incapacitating 
episodes if such episodes had a total duration of at least four 
weeks but less than six weeks, during the past 12 months.  A 60 
percent (maximum) rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  Note (1) following Code 5243 provides that an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a.

The Veteran had treatment for back pain in service and as noted 
above, a May 2006 rating decision granted service connection for 
a low back disability rated 10 percent, effective January 25, 
2006.  In an interim rating decision the rating was increased to 
20 percent, effective October 24, 2007.  Accordingly, the Board 
will look to the criteria that would provide for at least the 
next higher ratings during these periods. 

A December 2005 VA outpatient treatment record notes that the 
Veteran complained of chronic intermittent low back pain that 
radiated up the flank and across the beltline bilaterally.  He 
denied radicular pain or numbness/weakness in the lower 
extremities.  His bowel and bladder function were noted to be 
intact.  The assessment was lumbar annular disc with chronic low 
back pain and deconditioning.   

On April 2006 VA examination the Veteran reported that he had 
experienced back pain of progressive severity (currently 8-9/10) 
that radiated to both hips since leaving service.  He limped on 
his left leg but did not wear a brace.  The examiner noted that 
there was no incontinence or impotence.  A March 2005 MRI of the 
lumbar spine was interpreted as revealing degenerative joint 
disease (DJD) with annular tear at L2/3, 3/4, and 4/5 with disc 
protrusion at 2/3 and 4/5.  Sensation to pinprick in the legs was 
normal.  Tendon reflexes were 1/4 in the ankles bilaterally.  
Straight leg raising was positive at 45 degrees on the right and 
40 degrees on the left.  Range of motion studies of the lumbar 
spine revealed: forward flexion to 85 degrees, extension to 25 
degrees, lateral rotation to 25 degrees on the left and 30 
degrees on the right, and rotation to 80 degrees bilaterally.  
The Veteran's gait was normal.  The impression was thoracic spine 
sprain, chronic, minimal symptoms/disability and DDD of the 
lumbar spine with back pain, radiation into both buttocks, and 
severe disability with progression. The examiner noted the 
neurological findings to be normal.  The examiner noted that the 
Veteran was bedridden due to incapacitation six or seven times in 
the year prior for two to three days each period.         

On October 2007 VA examination the Veteran reported chronic low 
back pain characterized by complaints of dull constant pain with 
intermittent sharp shooting pains radiating along the bilateral 
iliac crests.  He reported that his back would occasionally 
"lock up," which was described as a flare-up, occurring once 
per week and lasting from 24 to 48 hours.  The Veteran did not 
note any numbness, weakness, or bowel or bladder incontinence.  
He did not utilize any assistive devices or braces.  He estimated 
that he missed three to four days of work per month due to his 
back.  He did not report any incapacitating episodes within the 
prior 12 months.  The Veteran ambulated with a shuffling gait.  
Range of motion studies of the lumbar spine revealed: forward 
flexion to 45 degrees, extension to 10 degrees, bilateral lateral 
rotation and right lateral flexion to 10 degrees, and left 
lateral flexion to 15 degrees (all with pain throughout).  The 
only additional limitation following repetitive use was increased 
pain with no further loss of motion without incoordination, 
fatigue, weakness, or lack of endurance.  There was bilateral 
lumbar paraspinous tenderness without muscle spasm.  Ankle jerk 
was absent bilaterally.  Straight leg raising was positive at 90 
degrees bilaterally.  Motor strength was 5/5 with give way 
weakness in all muscle groups bilaterally.  Sensation was intact 
to sharp/dull stimulus in both lower extremities.  An MRI was 
reviewed to reveal annular tears with protrusions of the lumbar 
discs.  The diagnosis was myofascial lumbar syndrome with 
degenerative changes of the discs with annular tears and 
protrusions at several levels in the lumbar spine.          

	Prior to October 24, 2007

The evidence of record does not show (nor does the Veteran 
allege) that at any time prior to October 24, 2007 his low back 
disability was manifested by limitation of thoracolumbar forward 
flexion to greater than 30 degrees, but not greater than 60 
degrees; combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
April 2006 VA examination found that flexion of the thoracolumbar 
spine was to 85 degrees, combined range of motion exceeded 120 
degrees, and repeat testing did not result in additional 
limitation of motion.  Muscle spasm was not noted.  Consequently, 
the next higher (20 percent) rating under the General Formula 
criteria is not warranted prior to October 24, 2007.

Furthermore, it is not shown by medical evidence that at any time 
during the period prior to October 24, 2007 the Veteran was 
placed on bed-rest by a medical provider.  Treatment records are 
silent for any periods of physician prescribed bed rest during 
the appeal period.  Notably, the Veteran self-reported (on VA 
examination) self-imposed periods of bed rest/incapacitation due 
to IDS (from 12-21 days in the year prior).  His treatment 
records, which are associated with the claims file, do not show 
he was placed on bed rest by a physician.  Consequently, without 
objective evidence that the Veteran was placed on bed rest by a 
medical provider, a rating based on incapacitating episodes is 
not warranted.

In summary, based on facts found, a schedular rating in excess of 
10 percent for the low back disability is not warranted prior to 
October 24, 2007 under either of the alternate rating criteria.  

From October 24, 2007

The evidence of record does not show (nor does the Veteran 
allege) that from October 24, 2007 his low back disability was 
manifested by limitation of thoracolumbar forward flexion to 30 
degrees or less or by ankylosis (favorable or unfavorable) of the 
entire thoracolumbar spine.  October 2007 VA examination found 
that flexion was limited to 45 degrees and repeat testing did not 
result in additional limitation of motion.  The examination did 
not find the thoracolumbar spine to be ankylosed.  Consequently, 
the next higher (40 percent) rating under the General Formula 
criteria is not warranted from October 24, 2007.

Furthermore, it is not shown by medical evidence that from 
October 24, 2007 the Veteran was placed on bed-rest by a medical 
provider.  Treatment records are silent for any periods of 
physician prescribed bed rest during this period.  Notably, on 
October 2007 VA examination the Veteran did not report any 
incapacitating episodes within the prior 12 months. Consequently, 
rating based on incapacitating episodes is not warranted.

In summary, based on facts found, a schedular rating in excess of 
20 percent for the low back disability is not warranted from 
October 24, 2007 under either of the alternate rating criteria. 

	Left knee

Traumatic arthritis is rated as degenerative arthritis under Code 
5003.  Degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When the 
limitation of motion is noncompensable under the appropriate 
diagnostic code(s), a 10 percent rating is for application for 
each such major joint affected by limitation of motion, to be 
combined, not added under Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Codes 5010-5003.  

Flexion of the leg limited to 60 degrees warrants a 0 percent 
rating, flexion limited to 45 degrees warrants a 10 percent 
rating, flexion limited to 30 degrees warrants a 20 percent 
rating, and flexion limited to 15 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Code 5260.

Extension of a leg limited to 5 degrees or less warrants a 0 
percent rating, extension limited to 10 degrees warrants a 10 
percent rating, extension limited to 15 degrees warrants a 20 
percent rating, extension limited to 20 degrees warrants a 30 
percent rating, extension limited to 30 degrees warrants a 40 
percent rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71a, Plate II.

In addition, the rating schedule provides for a 10 percent rating 
for slight recurrent subluxation or lateral instability, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 
5257.

The Veteran suffered a traumatic left knee injury in service and 
was granted service connection as described above.  The instant 
claim for increase was received in January 2006.  

A November 2002 VA outpatient treatment record notes that the 
Veteran had knee pain with laxity.  

A June 2005 VA outpatient treatment record notes that the Veteran 
reported left knee pain.  He reported that his knee would pop, 
catch, grate, and give way.  Range of motion was within normal 
limits.  Stability testing was negative.  The left medial knee 
was tender without clicking.  The diagnosis was chronic left knee 
pain. 

A July 2005 VA outpatient treatment record notes that the Veteran 
reported left knee pain rated 8-9/10 and that his knee was worse 
as it popped in addition to grinding while he climbed stairs.  

A December 2005 VA outpatient treatment record notes that the 
Veteran had a past medical history of bilateral knee pain (left 
greater than right) secondary to a past injury.  

On April 2006 VA examination the Veteran reported left knee pain 
rated 7/10, which was not affected by standing but was aggravated 
by sitting 15 minutes, walking four blocks, going up and down 
stairs, and lifting over 75 pounds.  He occasionally wore a brace 
three times per week. He was employed as a salesman.  The left 
knee gave out on him two times a month (flexing in a forward 
direction).  Range of motion studies of the left knee revealed: 
extension to -5 degrees and flexion to 130 degrees.  There was no 
additional limitation on repetitive use or flare-up.  There was 
no instability of the left knee.  There was posterior edema and 
tenderness.  There was tenderness inferiorly and medially with no 
fluid.   There was moderate crepitus flexion and pain with 
manipulation of the patella, without laxity.  The impression was 
degenerative joint disease with status postoperative repair in 
1996; with continued knee pain and mild functional instability 
with the knee giving away twice per month and intermittent brace 
use.        

On October 2007 VA examination the Veteran reported left knee 
pain (increased when sitting for prolonged periods) and constant 
grinding particularly with climbing stairs.  He also reported 
that his knees gave out on the stairs with no periods of flare-
up.  He used neoprene braces with hinges.  He lost more than 2 
days of work per month in the year prior.  His activities were 
limited by pain in lifting and carrying his daughter and 
negotiating stairs.  The Veteran's gait was shuffling 
bilaterally.  Range of motion studies of the left knee revealed: 
extension to 0 degrees and flexion to 130 degrees with pain and 
crepitus throughout.  There was peripatellar tenderness with a 
positive patellar grind test.  There was a small effusion.  There 
was no instability to varus or valgus stress and Lachman's was 
negative.  The only additional limitation following repetitive 
use was increased pain and crepitus without further loss of 
motion.  There was no incoordination, fatigue, weakness, or lack 
of endurance.  The diagnosis was bilateral patellofemoral pain 
syndrome.    

In a January 2011 brief, the Veteran's representative alleged 
that the Veteran should be afforded separate ratings for 
arthritis and instability of the left knee as VA treatment 
records show laxity of the left knee and the Veteran reported 
intermittent use of a knee brace.  

As the Veteran's left knee disability is currently rated 10 
percent, the focus is on the criteria that would provide for (at 
least) the next higher (20 percent) rating.  As 10 percent is the 
maximum rating under Code 5003 (for arthritis of a single joint 
with limitation of motion that is not compensable under Codes 
5260, 5261), we must look to other diagnostic code criteria to 
determine whether an increase in the rating is warranted.

Left knee flexion is not shown at any time during the appeal 
period to have been limited to less than 130 degrees.  
Consequently, a compensable rating under Code 5260 is not 
warranted.  Left knee extension is not shown to have been limited 
at all (even showing hyperextension on one examination); hence, a 
compensable rating under Code 5261 likewise is not warranted.  
Furthermore, the examinations found no additional limitations on 
use (with repeat range of motion testing).  While the Veteran 
stated he has worn brace and that his knee "gave out", 
examinations found no objective evidence of lateral instability 
or subluxation.  Extensive testing for such was negative.  

It is noteworthy that the April 2006 VA examination diagnosis 
included the term "mild functional instability" with the knee 
giving way twice per month.  However, the Board finds that this 
does not approximate lateral instability as the examiner 
specifically went on to state that there was no laxity or 
instability of the left knee.  The Board finds objective testing 
in this case to be more probative.  In conjunction with the later 
VA examination testing, the Board finds that the Veteran's left 
knee disability was not manifested by lateral instability or 
subluxation during the appeal period.  While the Veteran's 
representative alleged that the Veteran's knee was shown to have 
laxity in a VA treatment report that report is dated from 2002 
and falls outside the appeal period.  Accordingly, the left knee 
disability does not warrant a rating under Code 5257 at any time 
during the appeal period.  
  
There is no evidence of pathology such as ankylosis, dislocated 
or removed semilunar cartilage, or tibia and fibula involvement.  
Therefore ratings under Codes 5256, 5258, 5259, and 5262 are not 
warranted. 

The only schedular criteria under which the Veteran's left knee 
disability warrants a compensable rating are those in Code 5003 
(for arthritis with less than compensable limitation of motion), 
and as noted above, the Veteran already has the maximum rating 
provided under that Code.  Consequently, a schedular rating in 
excess of 10 percent is not warranted for the Veteran's left knee 
disability for any period of time during the appeal period.  See 
Hart, 21 Vet. App. at 509-10.

The Board has also considered whether referral for extraschedular 
consideration is suggested by the record.  There is neither 
evidence nor allegation of symptoms of and/or impairment due to 
the left knee and low back disabilities that are not encompassed 
by the schedular rating assigned.  The functional impairment 
shown, of decreased range of motion and pain are fully 
encompassed by the schedular rating criteria.  See 38 C.F.R. 
§ 4.71a, Code 5243 (and guidelines preceding the General Formula 
which indicate that the rating encompasses symptoms of pain, 
stiffness, aching); 38 C.F.R. § 4.71a Code 5010.  Therefore, 
those criteria are not inadequate, and referral for 
extraschedular consideration is not warranted.  38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, as the Veteran was employed as a salesman and has not 
alleged he is unemployable due to his service-connected left knee 
or back disability, the matter of entitlement to a total rating 
based on individual unemployability is not raised by the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Ratings in excess of 10 percent prior to October 24, 2007 and 20 
percent from that date for the Veteran's low back disability are 
denied.

A rating in excess of 10 percent for a left knee disability is 
denied. 


REMAND

While the notice provisions of the VCAA appear to be satisfied 
the Board finds that further development of the record is 
necessary to comply with VA's duty to assist the Veteran in the 
development of facts pertinent to the claim.  See 38 C.F.R. 
§ 3.159.   

On April 2006 VA examination the Veteran reported that he had 
experienced back pain of progressive severity (currently 8-9/10) 
that radiated to both hips since leaving service.  On October 
2007 VA examination he reported chronic low back pain 
characterized by complaints of dull constant pain with 
intermittent sharp shooting pains radiating along the bilateral 
iliac crests.  In fact the RO has characterized the Veteran's 
disability as DDD of the lumbar spine with radicular pain to the 
lower extremities.  The Board finds that the evidence of record 
indicates that the Veteran may have radiculopathy secondary to 
his service-connected low back disability.  As such he may 
warrant a separate rating for neurological manifestations of the 
back disability.  Accordingly, the Veteran should be afforded a 
VA examination to determine the nature and severity of any 
neurological manifestations of his back disability.

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for a neurological 
examination of the Veteran to ascertain 
the presence, nature, and likely 
etiology of any neurological 
manifestations of the Veteran's low back 
disability.  The examiner must review 
the Veteran's claims file in conjunction 
with the examination, and based on such 
review and examination of the Veteran, 
provide an opinion responding to the 
following:

a.	Does the Veteran have a chronic 
disability manifested by radicular 
pain of any of his extremities? If 
so, what is the nature (medical 
diagnosis) of such disability?

b.	 If a disability manifested by 
radicular pain in any extremity is 
diagnosed, what is he likely 
etiology for such disability, 
specifically is it at least as 
likely as not (a 50% or better 
probability) that any such 
disability was caused or 
aggravated by the Veteran's 
service connected low back 
disability.  The examiner must 
explain the rationale for all 
opinions given.

2.	The RO should then determine where any 
separate ratings are warranted.

If the benefit requested on appeal is not granted to the 
Veteran's satisfaction, issue a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by the 
VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) 
without good cause shown may adversely affect the outcome 
of his claim, and may result in a denial.  38 C.F.R. 
§ 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2007).


______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


